Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-15 filed 01/03/2020 are pending for examination.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1.	Claims 1-4, 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 6-15are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “, wherein the identified referrer and the content provider have an agreement regarding payment system(s) useable for referred user devices” as already disclosed in the Applicant’s Specification, see para 0014, which requires that an agreement exists between a referrer and a content provider so that based on the determined identity of  the referrer a payment system can be selected as already agreed by the referrer and the content provider, otherwise selection of a payment system cannot be carried out based on the identified referrer. Missing this essential step renders the scope of claim 1 and its subsequent claims 2-4, and 6-15 unclear and indefinite.


2.2.	Claims 2,3, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantial" in claims 2-3, and 7 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. With regards to requirements off registration or login, or identifying a user with associated device and receipt of payment. The Specification clearly states that one payment system either does not require any registration or login process such as for easy-access payment system and for the other payment system it requires registration or login. There is no in between ranges disclosed in the Specification between registration or login or not requiring registration or login to a payment system. Similarly, the Specification does not provide ranges or alternatives for identifying a user’s device and for receipt of payment. Either the user device is identified or not and either the payment is received or not.
 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1--15are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1--15 are to a process comprising a series of steps, which are statutory (Step 1: Yes).
	Step 2A Analysis:
Claim 1 recites:
	1.    A computer-implemented method for a content provider comprising the steps of:
a.    receiving , over a network, request information from a user device for transmission of specific digital content to said user device, said digital content transmission subject to a fee, and said request information including information indicative of a referrer who referred the specific digital content to the user device;
b.    identifying the referrer from the request information;
c.    selecting, based on the identified referrer, a payment system;
d.    transmitting to the selected payment system, information indicative of the specific  digital content and a request for approval of the user device for the fee for the specific digital content; and
e.    facilitating communication between the selected payment system and the user device;
f.    based on receiving from the selected payment system an approval signal, transmitting the requested specific digital content to said user device,

	 Step 2A Prong 1 analysis: Claims 1-20 recite abstract idea.
The claimed 1 recites the limitations comprising, “receiving  request information from a user for transmission of specific digital content to said user, said digital content transmission subject to a fee, and said request information including information indicative of a referrer who referred the specific digital content to the user, identifying the referrer from the request information, selecting, based on the identified referrer, a payment system, transmitting to the selected payment system, information indicative of the specific  digital content and a request for approval of the user for the fee for the specific digital content, and  facilitating communication between the selected payment system and the user, based on receiving from the selected payment system an approval, transmitting the requested specific digital content to said user”. These limitations, as drafted, is a process that, under its broadest reasonable interpretation covers steps under “Certain Methods of Organizing Human Activity” requesting a digital content for a fee from a provider, wherein the digital content is referred by a referrer, but for the use a network for communicating and a user’s device. That is, other than reciting using a network and a user’s device for communicating nothing in the claim limitations precludes the steps being performed manually. For example, a giftor   such as a parent /husband can refer a digital content on a disk from a provider to a recipient such as a child or spouse who can access the provider for the referred content and the provider can identify [since he would have already registered with the provider including providing payment details for the gift] the giftor and select a corresponding payment as per the earlier agreement with the payment, receive confirmation/approval from the recipient for the requested referred digital content disk, the user communicates with the payment system for confirming the payment which results in receiving an approval from the payment system for providing the digital content on a disk.  Thus, the claim recites a commercial activity falling within, “Certain Methods of Organizing Human Activity” abstract idea.
Dependent claims 2-15 would include all the limitations of claim 1 and therefore recite an abstract idea.
 
Step 2A Prong 2 analysis:

Claims 1-5, 10-20: The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of using generic computer components comprising a generic computer devices and network for communication implementing the steps of receiving a request with information from a user device, communication between a payment   and the user device and transmitting requested digital content to the user device. The receiving, communicating and transmitting steps are generic computer steps which are insignificant extra-solution activity. See MPEP: “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.” The computing devices and network are recited at a very high level of generality 
Accordingly, even in combination these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to an abstract idea.
	Accordingly, the claim 1 as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Step 2A=Yes. The claim 1 is directed to the abstract idea. 
The limitations of dependent claims 2-3, 7-9, 13-14 recite generating and transmitting  approvals for transmitting the digital content, claims 4-6 describing the referrer and referrer’s agreement with the content provider and determining a fee for the content, claims 10-11 are directed to non-functional descriptive subject matter describing status of the user with respect to referrer and determining a fee based on the status of user, claim 12 is directed to identifying payment systems, and selecting a payment system, and claim 15 recites receiving follow-up request and responding to it. The subject matter of all the dependent claims describe steps related to the commercial activity of receiving a digital request in response providing the digital content requiring approvals from the user and facilitating payments and providing information related to the content and payment systems, which all do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Accordingly, all pending claims 1-15 are directed to abstract idea. 	
Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer components and generally linking the abstract idea to a particular technological environment or field of use. . The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer components and generally linking the abstract idea to a particular technological environment or field of use cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting, communicating and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Berkheimer Option 2.
Step 2B = No, the claims 1-15 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-15 are patent ineligible.

4.	Prior art discussion:	
Some of the prior art cited below may disclose some of the limitations recited in claim 1 in isolation such as comprising receiving, over a network, request information from a user device for transmission of specific digital content to said user device, said digital content transmission subject to a fee, and based on receiving from the selected payment system an approval signal, transmitting the requested specific digital content to said user device, but  the prior art of record, alone or combined, neither teaches nor renders obvious special the  limitations said request information including information indicative of a referrer who referred the specific digital content to the user device, identifying the referrer from the request information, selecting, based on the identified referrer, a payment system, transmitting to the selected payment system, information indicative of the specific  digital content and a request for approval of the user device for the fee for the specific digital content, in combination with the rest of the limitations of claim 1.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	 Garg et al. [US 20110178868 A1] discloses a technique where a search engine provider compensates a content provider for providing content from the content provider that 
(ii)	Kramer [US20180144366 A1; see para 0056] discloses a search engine entering into an agreement with a content provider to scan content not freely accessible on the Internet, so that the Search engine can provide the content in the search result to consumers, wherein (i) consumers establish an account with the Search engine and set up a small balance in the account that can be refreshed as needed via a credit card company or other financial services provider, and (ii) an agreement is reached between the Search engine and the content provider to share revenue from users of the content.
(iii)	Horvitz et el. [US 20100332488 A1; see Abstract and para 0032] discloses a content provider developing a relationship with referrers [search engines] so that upon receiving a request for a digital content from a user, wherein the request is referred by a sponsored referrer, the content provider determines the type of agreement with the sponsored referrer and accordingly provides either a full version or a limited version of the content item. The referrer shares the advertising benefits with the content provider and at the same time benefits by providing users free access to the digital content resulting from search.
(iv)	Herbert [US2013/0227709 A1; see abstract and para 0006] teaches a content control system allowing users to navigate the internet and selectively access content at various websites by scanning a barcode associated with the locked content, wherein the content on the news website may have the barcode (or QR code) next to it on a user's computer screen using a mobile device (e.g., mobile phone). By scanning the barcode, an app on the user's mobile device sends a signal that instructs the desired website to unlock the content, which allows the user to view the unlocked content on their computer. Herbert in para 0006 discusses that how this process is better than the prior art of the prior art [see para 0006] where users are able to make payment using one payment account as PayPal of Google Check-out but in that the user is required to manually log in to  the payment account to authorize their transactions.

(vi)	King et al. [US20170249507 A1; see paras 0479--0481] discloses that conventional search engines providing free search digital content and the search engines index the search content, in some other cases, consumers pay subscription fees to access the content, also content providers may pay fee to search engines/system for customized indexing the contents so as to move up the search results, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/            Primary Examiner, Art Unit 3625